DETAILED ACTION
Status of Claims
This is the final office action in response to the applicant’s arguments/remarks made in an amendment filed on 10/22/2021.
Claims 1, 3, 6, 8, and 32 have been amended; claims 12 and 14-31 have been canceled. 
Claims 1-36 are pending; claims 1-11, 13, and 32-36 have been examined.

				Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Remarks
35 U.S.C. § 112:
The amended claims have overcome the 35 U.S.C. § 112 rejections, and the 35 U.S.C. § 112 rejections have been withdrawn. The amended claims cause more 112 issues, and the applicant is advised to check the 35 U.S.C. § 112 section for detail. 

35 U.S.C. § 101:
The applicant contends that the amended claims of the instant application recite significantly more that an abstract idea. The examiner agrees, and the rejection under the 35 U.S.C. § 101 has been withdrawn.
35 U.S.C. § 103:
The applicant’s amendments have overcome the 35 U.S.C. § 103 rejection. However, there are new grounds of rejection necessitated by the applicant’s amendments as detailed in the section of 35 U.S.C. § 103.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites “wherein sending the document obfuscation value and the first request is performed via the firewall and based at least in part on the security rules allowing the transmission of the document obfuscation value and the request to the registry system.” The phrase, “the request,” should be corrected to “the first request.”
Claim 1 recites “wherein sending the confirmation data is performed via the firewall and based at least in part on the security rules allowing the transmission of the confirmation data to the registry system.” The phrase, “the registry system,” should be corrected to “the electronic device.” 
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “ending, from the electronic device and to the registry system, a second request to register the document with respect to the trade secret registry, the second request including the block value and a time value associated with generation of the block value.” The specification is in silent regarding this limitation. 
The specification discloses that a remote system associated with a blockchain may register a document obfuscation value in the blockchain; the remote system may generate a time value indicating a time that document obfuscation value was registered with the blockchain; and the remote system may send, not the electronic device, the document obfuscation value and time value to a remote system associated with the trade secret registry and/or the electronic device (see paragraphs [0051], [0091], [0132], [0155], [0169], [0182]; and [0196] of the publication).
 Claim 3 recites “sending, from the electronic device and to the registry system, the second block value and a second time value associated with generation of the second block value.” The specification is in silent with this limitation. 
The specification discloses that the electronic device may send the second document obfuscation value, not both the second document obfuscation value and a second time value, to the registry system (see paragraph [0161] of the publication).
Claims 2-5 are rejected because they depend on the rejected independent claim.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
Claim 8 recites “requesting, prior to receiving the confirmation data, that the digital property be registered in association with a second distributed-ledger system.” What is unclear is the manner of requesting that the digital property be registered in association with a second distributed-ledger system. Does “requesting” represent a prerequisite for receiving the confirmation data, or a step that sends a request to register the digital property with a second distributed-ledger system before receiving the confirmation data?
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 32-34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over YEAP et al. (US 20190280856 A1) in view of Balinsky et al. (US 20200186354 A1), and further in view of Ganesan et al. (US 20190073670 A1), Wisgo (US 20200195608 A1), and YAMAMOTO et al. (JP 2016218554 A).
Claim 1:
YEAP et al. discloses the following:
a.	receiving, at an electronic device, a document representing a trade secret; receiving, at the electronic device, input indicating that the document is to be registered in a trade secret registry associated with a registry system that is remote from the electronic device. (See Fig 1; paragraphs [0014]-[0019], “[t]he user computing device can communicate with the controller module 24 over a network…. In some implementations, a user can invoke applications available on one or more of the servers in a web browser or a mobile application running on a client [e.g., user computing device]. Each application can individually access data from one or more repository resources [e.g., the first database module 26 and the second database module 28]…. The IP file 40 and the auxiliary information dataset 42 are preferably captured or stored on the first database module 26 and the second database module 28 respective, and may be uploaded thereto via the user computing device”; Fig. 2; and paragraphs [0020]-[0021], “[i]n a step 110 of the registration process 102, the IP file 40 and the associated auxiliary information dataset 42 to be processed are obtained from the first database module 26 and the second database module 28 respectively. Preferably, the IP file 40 contains matter relating to at least one of patents, registered designs, trademarks, copyrights, trade secrets, know-how, chemical compositions and recipes, plant breed dataset, electronic masks, data listing, images, operating manuals, legal documentation, and the like registered IP, registrable IP and documented intellectual assets.” These citations indicate that the user computing device obtains the IP file and uploads the IP file to a database for registering with the registry system.)
b.	generating, based on in part on obtaining the input, a document obfuscation value representing the document. (See Fig. 2 and paragraph [0022], “the IP file 40 is processed with a hash function to obtain an IP digest 48. The IP digest 48 can be computed using a suitable hash function such as but not limited to SHA1, SHA256, SHA3, BLAKE and BCRYPT.”)
c.	sending, from the electronic device, the document and a first request to generate a block in a blockchain, the blockchain being associated with a distributed-ledger system that is remote from at least the electronic device. (See Figs. 1-2; paragraphs [0014]-[0019]; paragraphs [0020]-[0021]; and paragraph [0028], “Hence, in a step 132, a ledger is updated with at least one of the IP datablock 54 and the updated IP blockchain 58 in response to the previous IP blockchain 44 being updated, and distributed to a plurality of distributed databases in data communication with the IP blockchain system 20.”)
d.	sending, from the electronic device and to the registry system, a second request to register the document with respect to the trade secret registry; generating, by the registry system, a record in the trade secret registry, the record indicating that the trade secret has been registered in the trade secret registry. (See Figs. 1-2 and paragraph [0029], “[a] user of the IP blockchain system 20 seeking to register the IP file 40 therewith may be prompted to store the IP file 40 with the IP repository 56 of the IP blockchain system 20. If the user decides to store the IP file 40 on the IP repository 56, the IP file 40 is encrypted to obtain an encrypted IP file 59 in a step 134 prior to storing the encrypted IP file 59 on the IP repository 56 in a step 136.”)
		YEAP et al. does not explicitly disclose the following:
generating, based at least in part on receiving the input, a document obfuscation value representing the document;
storing security rules associated with a firewall of the electronic device;
sending, from the electronic device, the document obfuscation value to generate a block in a blockchain, wherein sending the document obfuscation value and the first request is performed via the firewall and based at least in part on the security rules allowing the transmission of the document obfuscation value and the request to the registry system;
receiving, from the distributed-ledger system at the electronic device, a block value representing the block in the blockchain; 
the second request including the block value and a time value associated with generation of the block value;
the record including the block value; and indicating the time value;
generating confirmation data indicating that the record has been generated; 
sending the confirmation data from the registry system to the electronic device, wherein sending the confirmation data is performed via the firewall and based at least in part on the security rules allowing the transmission of the confirmation data to the electronic device; and 
causing display, on the electronic device and based at least in part on the confirmation data, of a user interface that includes the record and displays (1) an indication that the trade secret has been registered in the trade secret registry, (2) the block value, and (3) the time value.
Balinsky et al. discloses the following:
a.	generating, based at least in part on receiving the input, a document obfuscation value representing the document; sending, from the electronic device, the document obfuscation value and a first request to generate a block in a blockchain. (Figs. 1-2; paragraphs [0013]-[0016]; and paragraph [0028], “Thus, in some examples, the user may effectively create the hashed structure themselves and store the hashed structure by providing the hashed structure to the notary service. This may allow the user to protect a design without having to provide the design or an accessible version to another entity [e.g., the notary service]. In the event of a dispute involving the design in this example, a time stamp associated with the hashed structure provided by the user and stored in a data store and/or block chain by the notary, in combination with data provided by the user, may serve to authenticate origination of the design.”)
b.	the record including the block value; and indicating a time value; generating confirmation data indicating that the record has been generated; the confirmation data comprising the block value and the time value; and sending the confirmation data from the registry system to the electronic device. (See paragraph [0021]; paragraphs [0026]-[0028], “[o]nce data has been stored in blockchain 140 or in a data store, the notary service may provide confirmation data to the original user. The confirmation information may be used by the user both to ensure that the storage process completed properly, and to retrieve the information in the future. In some examples, the confirmation data may include a hash of the composition file. The hash of the composition file may be compared by the user to a hash of the composition file calculated by the user. If there is a mismatch, this may indicate corruption of the composition file during transmission of the composition file to the notary service. In other examples, the confirmation may also include, the secure time stamp, a position in a block chain, and so forth. The confirmation information may also include, for example, a hash of composition file 110, other information stored in the blockchain, a signature of the notary service, and so forth…. In the event of a dispute involving the design in this example, a time stamp associated with the hashed structure provided by the user and stored in a data store and/or block chain by the notary, in combination with data provided by the user, may serve to authenticate origination of the design”; Fig. 3; and paragraphs [0037]-[0041].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify YEAP et al., to incorporate with the teachings of Balinsky et al., and to generate the document obfuscation value through the user device and provide the registration confirmation to the user device, so that generating the document obfuscation on the user device may allow the user to protect a design without having to provide the design or an accessible version to another entity, and the confirmation information may be used by the user both to ensure that the storage process is completed properly, and to retrieve the information in the future.
The combination of YEAP et al. and Balinsky et al. discloses the claimed invention but does not explicitly disclose the following:
 storing security rules associated with a firewall of the electronic device;
wherein sending the document obfuscation value and the first request is performed via the firewall and based at least in part on the security rules allowing the transmission of the document obfuscation value and the request to the registry system;
receiving, from the distributed-ledger system at the electronic device, a block value representing the block in the blockchain; 
the second request including the block value and a time value associated with generation of the block value;
wherein sending the confirmation data is performed via the firewall and based at least in part on the security rules allowing the transmission of the confirmation data to the electronic device; and 
causing display, on the electronic device and based at least in part on the confirmation data, of a user interface that includes the record and displays (1) an indication that the trade secret has been registered in the trade secret registry, (2) the block value, and (3) the time value.
Ganesan et al. discloses receiving, from the distributed-ledger system at the electronic device, a block value representing the block in the blockchain, and the second request including the block value and a time value associated with generation of the block value. (See paragraphs [0040]-[0041], “[t]he anchor system 110 receives the time stamp signed by the time stamping authority and hashes the time stamp with the export anchor to create the import anchor. In another embodiment, the anchor system 110 has a copy of the export anchor stored in a Bitcoin blockchain. The anchor system 110 receives the block number of the block in which the copy was stored in the blockchain and hashes the block number with the export anchor to create the import anchor…. Additionally, the anchor system 110 transmits the import anchor to the data storage system 208. The data storage system 208 adds a new record to the progression that includes the export anchor. The data storage system 208 includes the import anchor in the new record.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of YEAP et al. and Balinsky et al., to incorporate with the teachings of Ganesan et al., and to receive the block value from the blockchain, as well as to include the block value and time value in the request, so that the anchor system hashes the block number with the export anchor to create the import anchor and transmits the import anchor to the data storage system.
The combination of YEAP et al., Balinsky et al., and Ganesan et al. discloses the claimed invention but does not explicitly disclose the following:
 storing security rules associated with a firewall of the electronic device;
wherein sending the document obfuscation value and the first request is performed via the firewall and based at least in part on the security rules allowing the transmission of the document obfuscation value and the request to the registry system;
wherein sending the confirmation data is performed via the firewall and based at least in part on the security rules allowing the transmission of the confirmation data to the electronic device; and 
causing display, on the electronic device and based at least in part on the confirmation data, of a user interface that includes the record and displays (1) an indication that the trade secret has been registered in the trade secret registry, (2) the block value, and (3) the time value.


Wisgo discloses the following:
a.	storing security rules associated with a firewall of the electronic device. (See paragraphs [0027]-[0029], “[i]n embodiments, the firewall logic can be generated having a plurality of firewall rules corresponding to a VPN or network environment. The firewall logic can be injected into or otherwise provided to an application [e.g., mobile application] by a firewall manager of a management server. A client device can download or be provided the application having the firewall logic.”)
b.	wherein sending the document obfuscation value and the first request is performed via the firewall and based at least in part on the security rules allowing the transmission of the document obfuscation value and the request to the registry system, and wherein sending the confirmation data is performed via the firewall and based at least in part on the security rules allowing the transmission of the confirmation data to the electronic device. (See paragraph [0035], “[i]n some embodiments, the firewall filters 218 can inspect or examine properties of data [e.g., header packets, portions of a packet] using one or more firewall rules 216 to determine whether to allow or block the corresponding data from being received at or transmitted by an application 204 executing on a device 202”; paragraphs [0049]-[0052]; paragraphs [0062]-[0064], “[i]n some embodiments, the firewall logic 208 can use the firewall rule 216 to identify a firewall action 220 including instructions to allow or permit the network traffic or data to be transmitted by or received at the application 204 executing on the device 202. In some embodiments, the firewall logic 208 can assign a level of access to network traffic or data corresponding to an API 234, application 204 or server 230 using the firewall policies…. For example, the firewall logic 208 can allow or enable the application 204 to receive data or transmit data to an API 234, an IP address [or group of IP addresses], a domain name or a server 230 based in part on the firewall rules 216 or a level of access assigned.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of YEAP et al., Balinsky et al., and Ganesan et al., to incorporate with the teachings of Wisgo, and to store and apply security rules associated with the firewall on the electronic device, so that the firewall logic can apply firewall rules and actions at the application itself to identify malicious or harmful activities at the application and independent of a network device or a special firewall application set up on the client device executing the application. Thus, the firewall logic can provide firewall functionality for a mobile application executing on a mobile device independent of a network device or a special firewall application.
The combination of YEAP et al., Balinsky et al., Ganesan et al., and Wisgo discloses the claimed invention but does not explicitly disclose causing display, on the electronic device and based at least in part on the confirmation data, of a user interface that includes the record and displays (1) an indication that the trade secret has been registered in the trade secret registry, (2) the block value, and (3) the time value.
YAMAMOTO et al. discloses causing display, on the electronic device and based at least in part on the confirmation data, of a user interface that includes the record and displays (1) an indication that the document has been registered in the registry, (2) the registration value, and (3) the time value. (See page 7, “[i]n addition to the storage ID, the storage certificate includes a time stamp token stored in the storage server 3 and may include a storage date and time. Instead of the storage certificate column, only the storage ID may be registered. In the remarks column 74, remarks are input as necessary. In the search information column 75, information that is a key for searching is appropriately input. When the registration button 76 in FIG. 7 is pressed, the time stamp management system performs registration processing corresponding to the type of the input target file, records it in the data storage unit, and also displays the registration result as shown in FIG. Is displayed on the screen. The registration number shown in FIG. 8 is uniquely assigned when target data is registered in this system, and is a number for specifying and managing the target data. The storage ID issued when a storage request is made to the storage server 3 may be displayed on the registration result display screen shown in FIG. 8 together with the registration number.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of YEAP et al., Balinsky et al., Ganesan et al., and Wisgo, to incorporate with the teachings of YAMAMOTO et al., and to display the registration confirmation on the display with associated registration data, so that the user can be notified of the registration result directly after registration is completed successfully.

Claim 2:
YEAP et al. in view of Balinsky et al., Ganesan et al., Wisgo, and  YAMAMOTO et al. discloses the limitations shown above.
Balinsky et al. further discloses identifying a first portion of the document and a second portion of the document; generating a second document obfuscation value representing the first portion of the document; generating a third document obfuscation value representing the second portion of the document; and wherein generating the first document obfuscation value comprises generating the first document obfuscation value based at least in part on the second document obfuscation value and the third document obfuscation value. (See paragraphs [0017]-[0020].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify YEAP et al., to incorporate with the teachings of Balinsky et al., and to generate the document obfuscation value with different portions of the document, so that the sub-level design may be authenticated to a time that is stored in association with the hash of root.

Claim 5:
YEAP et al. in view of Balinsky et al., Ganesan et al., Wisgo, and  YAMAMOTO et al. discloses the limitations shown above.
YEAP et al. further discloses wherein generating the document obfuscatin value comprises generating the document obfuscation value at least in part on a cryptographic hash. (See paragraph [0022].)

Claim 32:
YEAP et al. discloses the following:
a.	one or more processors; and non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising. (Fig 1; paragraphs [0014]-[0019]; and paragraph [0021], “[t]he controller module 24 comprises a processor, a processor-readable storage medium containing one or more programming instructions relating to the IP blockchain method 100.”)
b.	receiving a document representing a digital property; receiving input indicating that the document is to be registered in a digital property registry associated with a registry system. (See Fig 1; paragraphs [0014]-[0019], “[t]he user computing device can communicate with the controller module 24 over a network…. In some implementations, a user can invoke applications available on one or more of the servers in a web browser or a mobile application running on a client [e.g., user computing device]. Each application can individually access data from one or more repository resources [e.g., the first database module 26 and the second database module 28]…. The IP file 40 and the auxiliary information dataset 42 are preferably captured or stored on the first database module 26 and the second database module 28 respective, and may be uploaded thereto via the user computing device”; Fig. 2; and paragraphs [0020]-[0021], “[i]n a step 110 of the registration process 102, the IP file 40 and the associated auxiliary information dataset 42 to be processed are obtained from the first database module 26 and the second database module 28 respectively. Preferably, the IP file 40 contains matter relating to at least one of patents, registered designs, trademarks, copyrights, trade secrets, know-how, chemical compositions and recipes, plant breed dataset, electronic masks, data listing, images, operating manuals, legal documentation, and the like registered IP, registrable IP and documented intellectual assets.” These citations indicate that the user computing device obtains the IP file and uploads the IP file to a database for registering with the registry system.)
c.	generating, based on in part on obtaining the input, a document obfuscation value representing the document. (See Fig. 2 and paragraph [0022], “the IP file 40 is processed with a hash function to obtain an IP digest 48. The IP digest 48 can be computed using a suitable hash function such as but not limited to SHA1, SHA256, SHA3, BLAKE and BCRYPT.”)
d.	sending, to a distributed-ledger system, the document and a first request to register the document with the distributed-ledger system. (See Figs. 1-2; paragraphs [0014]-[0021]; and paragraph [0028], “Hence, in a step 132, a ledger is updated with at least one of the IP datablock 54 and the updated IP blockchain 58 in response to the previous IP blockchain 44 being updated, and distributed to a plurality of distributed databases in data communication with the IP blockchain system 20.”)
e.	sending, to the registry system, a second request to register the digital property in association with the digital property registry. (See Figs. 1-2 and paragraph [0029], “[a] user of the IP blockchain system 20 seeking to register the IP file 40 therewith may be prompted to store the IP file 40 with the IP repository 56 of the IP blockchain system 20. If the user decides to store the IP file 40 on the IP repository 56, the IP file 40 is encrypted to obtain an encrypted IP file 59 in a step 134 prior to storing the encrypted IP file 59 on the IP repository 56 in a step 136.”)
		YEAP et al. does not explicitly disclose the following:
generating, based at least in part on receiving the input, a document obfuscation value representing the document;
storing security rules associated with a firewall of the electronic device;
sending, to a distributed-ledger system, the document obfuscation value to register the document obfuscation value with the distributed-ledger system;
receiving, from the distributed-ledger system, a block value indicating that the document obfuscation value has been registered in a block of a blockchain associated with the distributed-ledger system; 
sending to the registry system, the document obfuscation value and the block value to register the digital property in associated with the digital property registry, wherein sending the document obfuscation value, the block value, and the second request is performed via the firewall and based at least in part on the security rules allowing the transmission of the document obfuscation value, the block value, and the second request to the registry system; 
receiving, form the registry system, confirmation data indicating that the record has been generated in associated with the digital property registry; and the digital property has been associated with the block value, wherein receiving the confirmation data is performed via the firewall and based at least in part on the security rules allowing the receipt of the confirmation data from the registry system; and 
causing display, based at least in part on the confirmation data, of a user interface that displays an indication that (1) the digital property has been registered in associated with the digital property registry and (2) the digital property has been associated with the block value.
Balinsky et al. discloses the following:
a.	generating, based at least in part on receiving the input, a document obfuscation value representing the document; sending, to a system, the document obfuscation value to register the document obfuscation value with the distributed-ledger system and/or the registry system. (Figs. 1-2; paragraphs [0013]-[0016]; and paragraph [0028], “Thus, in some examples, the user may effectively create the hashed structure themselves and store the hashed structure by providing the hashed structure to the notary service. This may allow the user to protect a design without having to provide the design or an accessible version to another entity [e.g., the notary service]. In the event of a dispute involving the design in this example, a time stamp associated with the hashed structure provided by the user and stored in a data store and/or block chain by the notary, in combination with data provided by the user, may serve to authenticate origination of the design.”)
b.	receiving, form the registry system, confirmation data indicating that the record has been generated in associated with the digital property registry; the confirmation data comprising the block value and the time value; and the digital property has been associated with the block value. (See paragraph [0021]; paragraphs [0026]-[0028], “[o]nce data has been stored in blockchain 140 or in a data store, the notary service may provide confirmation data to the original user. The confirmation information may be used by the user both to ensure that the storage process completed properly, and to retrieve the information in the future. In some examples, the confirmation data may include a hash of the composition file. The hash of the composition file may be compared by the user to a hash of the composition file calculated by the user. If there is a mismatch, this may indicate corruption of the composition file during transmission of the composition file to the notary service. In other examples, the confirmation may also include, the secure time stamp, a position in a block chain, and so forth. The confirmation information may also include, for example, a hash of composition file 110, other information stored in the blockchain, a signature of the notary service, and so forth…. In the event of a dispute involving the design in this example, a time stamp associated with the hashed structure provided by the user and stored in a data store and/or block chain by the notary, in combination with data provided by the user, may serve to authenticate origination of the design”; Fig. 3; and paragraphs [0037]-[0041].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify YEAP et al., to incorporate with the teachings of Balinsky et al., and to generate the document obfuscation value through the user device and provide the registration confirmation to the user device, so that generating the document obfuscation on the user device may allow the user to protect a design without having to provide the design or an accessible version to another entity, and the confirmation information may be used by the user both to ensure that the storage process is completed properly, and to retrieve the information in the future.
The combination of YEAP et al. and Balinsky et al. discloses the claimed invention but does not explicitly disclose the following:
storing security rules associated with a firewall of the electronic device;
receiving, from the distributed-ledger system, a block value indicating that the document obfuscation value has been registered in a block of a blockchain associated with the distributed-ledger system;
sending to the registry system, the block value to register the digital property in associated with the digital property registry wherein sending the document obfuscation value, the block value, and the second request is performed via the firewall and based at least in part on the security rules allowing the transmission of the document obfuscation value, the block value, and the second request to the registry system; 
wherein receiving the confirmation data is performed via the firewall and based at least in part on the security rules allowing the receipt of the confirmation data from the registry system; and 
causing display, based at least in part on the confirmation data, of a user interface that displays an indication that (1) the digital property has been registered in associated with the digital property registry and (2) the digital property has been associated with the block value.
Ganesan et al. discloses the receiving, from the distributed-ledger system, a block value indicating that the document has been registered in a block of a blockchain; sending to a registry system, the block value to store the document in associated with the registry system. (See paragraphs [0040]-[0041], “[i]n another embodiment, the anchor system 110 has a copy of the export anchor stored in a Bitcoin blockchain. The anchor system 110 receives the block number of the block in which the copy was stored in the blockchain and hashes the block number with the export anchor to create the import anchor…. Additionally, the anchor system 110 transmits the import anchor to the data storage system 208. The data storage system 208 adds a new record to the progression that includes the export anchor.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of YEAP et al. and Balinsky et al., to incorporate with the teachings of Ganesan et al., and to receive the block value from the blockchain, so that the anchor system hashes the block number with the export anchor to create the import anchor and transmits the import anchor to the data storage system.
The combination of YEAP et al., Balinsky et al., and Ganesan et al. discloses the claimed invention but does not explicitly disclose the following:
 storing security rules associated with a firewall of the electronic device;
wherein sending the document obfuscation value, the block value, and the second request is performed via the firewall and based at least in part on the security rules allowing the transmission of the document obfuscation value, the block value, and the second request to the registry system; 
wherein receiving the confirmation data is performed via the firewall and based at least in part on the security rules allowing the receipt of the confirmation data from the registry system; and 
causing display, based at least in part on the confirmation data, of a user interface that displays an indication that (1) the digital property has been registered in associated with the digital property registry and (2) the digital property has been associated with the block value.
Wisgo discloses the following:
a.	storing security rules associated with a firewall of the electronic device. (See paragraphs [0027]-[0029], “[i]n embodiments, the firewall logic can be generated having a plurality of firewall rules corresponding to a VPN or network environment. The firewall logic can be injected into or otherwise provided to an application [e.g., mobile application] by a firewall manager of a management server. A client device can download or be provided the application having the firewall logic.”)
b.	wherein sending the document obfuscation value, the block value, and the second request is performed via the firewall and based at least in part on the security rules allowing the transmission of the document obfuscation value, the block value, and the second request to the registry system, and wherein receiving the confirmation data is performed via the firewall and based at least in part on the security rules allowing the receipt of the confirmation data from the registry system. (See paragraph [0035], “[i]n some embodiments, the firewall filters 218 can inspect or examine properties of data [e.g., header packets, portions of a packet] using one or more firewall rules 216 to determine whether to allow or block the corresponding data from being received at or transmitted by an application 204 executing on a device 202”; paragraphs [0049]-[0052]; paragraphs [0062]-[0064], “[i]n some embodiments, the firewall logic 208 can use the firewall rule 216 to identify a firewall action 220 including instructions to allow or permit the network traffic or data to be transmitted by or received at the application 204 executing on the device 202. In some embodiments, the firewall logic 208 can assign a level of access to network traffic or data corresponding to an API 234, application 204 or server 230 using the firewall policies…. For example, the firewall logic 208 can allow or enable the application 204 to receive data or transmit data to an API 234, an IP address [or group of IP addresses], a domain name or a server 230 based in part on the firewall rules 216 or a level of access assigned.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of YEAP et al., Balinsky et al., and Ganesan et al., to incorporate with the teachings of Wisgo, and to store and apply security rules associated with the firewall on the electronic device, so that the firewall logic can apply firewall rules and actions at the application itself to identify malicious or harmful activities at the application and independent of a network device or a special firewall application set up on the client device executing the application. Thus, the firewall logic can provide firewall functionality for a mobile application executing on a mobile device independent of a network device or a special firewall application.
The combination of YEAP et al., Balinsky et al., Ganesan et al., and Wisgo discloses the claimed invention but does not explicitly disclose causing display, based at least in part on the confirmation data, of a user interface that displays an indication that (1) the digital property has been registered in associated with the digital property registry and (2) the digital property has been associated with the block value.
YAMAMOTO et al. discloses causing display, based at least in part on the confirmation data, of a user interface that displays an indication that (1) the digital property has been registered in associated with the digital property registry and (2) the digital property has been associated with the registration value. (See page 7, “[i]n addition to the storage ID, the storage certificate includes a time stamp token stored in the storage server 3 and may include a storage date and time. Instead of the storage certificate column, only the storage ID may be registered. In the remarks column 74, remarks are input as necessary. In the search information column 75, information that is a key for searching is appropriately input. When the registration button 76 in FIG. 7 is pressed, the time stamp management system performs registration processing corresponding to the type of the input target file, records it in the data storage unit, and also displays the registration result as shown in FIG. Is displayed on the screen. The registration number shown in FIG. 8 is uniquely assigned when target data is registered in this system, and is a number for specifying and managing the target data. The storage ID issued when a storage request is made to the storage server 3 may be displayed on the registration result display screen shown in FIG. 8 together with the registration number.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of YEAP et al., Balinsky et al., Ganesan et al., and Wisgo, to incorporate with the teachings of YAMAMOTO et al., and to display the registration confirmation on the display with associated registration data, so that the user can be notified of the registration result directly after registration is completed successfully.
Claim 32 recites “confirmation data indication that: the digital property has been registered in associated with the digital property registry; and the digital property has been associated with the block value.” This recites the intended use of the confirmation data. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP § 2103 I C).

Claim 33:
YEAP et al. in view of Balinsky et al., Ganesan et al., Wisgo, and  YAMAMOTO et al. discloses the limitations shown above.
Balinsky et al. further discloses identifying a first portion of the document and a second portion of the document; generating a second document obfuscation value representing the first portion of the document; generating a third document obfuscation value representing the second portion of the document; and wherein generating the first document obfuscation value comprises generating the first document obfuscation value based at least in part on the second document obfuscation value and the third document obfuscation value. (See paragraphs [0017]-[0020].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify YEAP et al., to incorporate with the teachings of Balinsky et al., and to generate the document obfuscation value with different portions of the document, so that the sub-level design may be authenticated to a time that is stored in association with the hash of root.


Claim 34:
YEAP et al. in view of Balinsky et al., Ganesan et al., Wisgo, and  YAMAMOTO et al. discloses the limitations shown above.
YEAP et al. discloses generating, based at in part on receiving the input, a […] document obfuscation value representing the document, the […] document obfuscation value generated utilizing a […] hash-value generator, and hash can be generated via different hash functions. (See paragraph [0019] and paragraph [0022]). YEAP et al. further discloses wherein the system comprising one or more servers and/or multiple computer systems. (See paragraphs [0014]-[0016].) 
 Balinsky et al. discloses sending the […] document obfuscation value to the registry system (see Figs. 1-2; paragraphs [0013]-[0016]; and paragraph [0028]), and wherein the confirmation data indicates that the digital property has been associated with a […] block value associated with the […] document obfuscation value, the […] block value representing a […]  block in a […]  blockchain associated with a […] distributed-ledger system (see paragraph [0021]; paragraphs [0026]-[0028]; Fig. 3; and paragraphs [0037]-[0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify YEAP et al., to incorporate with the teachings of Balinsky et al., and to send the document obfuscation value to the registry system and provide the registration confirmation to the user device, so that the document obfuscation on the user device may allow the user to protect a design without having to provide the design or an accessible version to another entity, and the confirmation information may be used by the user both to ensure that the storage process is completed properly, and to retrieve the information in the future.
Claim 34 recites a second document obfuscation value which generated by a second hash-value generator; a second block value; and a second block in a second blockchain associated with a second distributed-ledger system. Although YEAP et al. and Balinsky et al. do not disclose a second document obfuscation value, a second hash-value generator, a second block value, and a second block in a second blockchain associated with a second distributed-ledger system, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) See MPEP 2144.04 VI B.
Claim 34 recites “wherein the confirmation data indicates that the digital property has been associated with a block value associated with the document obfuscation value, the block value representing a block in a blockchain associated with a sistributed-ledger system.” This recites the intended use of the confirmation data. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP § 2103 I C).


Claim 36:
YEAP et al. in view of Balinsky et al., Ganesan et al., Wisgo, and  YAMAMOTO et al. discloses the limitations shown above.
YEAP et al. disclose identifying fields of the document, individual ones of the fields being associated with a field type; identifying a field value associated with the individual ones of the fields: and generating tag data associated with the document, the tag data generated based at least in part on the field type and the field value for the individual ones of the fields. (See Figs. 1-2; paragraphs [0016]-[0019], “The IP file 40 and the auxiliary information dataset 42 are preferably captured or stored on the first database module 26 and the second database module 28 respective, and may be uploaded thereto via the user computing device”; and paragraphs [0023]-[0026].)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over YEAP et al. (US 20190280856 A1) in view of Balinsky et al. (US 20200186354 A1), and further in view of Ganesan et al. (US 2019/0073670 A1), Wisgo (US 20200195608 A1), YAMAMOTO et al. (JP 2016218554 A), and KOMENDA et al. (US 20190057454 A1).
Claim 3:
YEAP et al. in view of Balinsky et al., Ganesan et al., Wisgo, and  YAMAMOTO et al. discloses the limitations shown above.
YEAP et al. discloses sending, from the electronic device to a system, a request to generate a block in a blochchain. (See Figs. 1-2 and paragraphs [0014]-[0022]; and paragraphs [0028]-[0029].)
Balinsky et al. discloses sending, from the electronic device to a system,  the document obfuscation value and a request to generate a record in a blockchain and/or a registry system (see Figs. 1-2; paragraphs [0013]-[0016]; and paragraph [0028]), and wherein the record in the registry system indicating a time value associated with generation of the block value (see paragraph [0021]; paragraphs [0026]-[0028]; Fig. 3; and paragraphs [0037]-[0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify YEAP et al., to incorporate with the teachings of Balinsky et al., and to send the document obfuscation value to generate a block of a blockchain, so that generating the document obfuscation on the user device may allow the user to protect a design without having to provide the design or an accessible version to another entity, and that blockchain can make the stored data more secure.
Ganesan et al. discloses the receiving, from the distributed-ledger system, a block value indicating that the document has been registered in a block of a blockchain; sending to a registry system, the block value and the time value, wherein the record in the registry system associating the block value and the time value with the document. (See paragraphs [0040]-[0041].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of YEAP et al. and Balinsky et al., to incorporate with the teachings of Ganesan et al., and to receive the block value from the blockchain, so that the anchor system hashes the block number with the export anchor to create the import anchor and transmits the import anchor to the data storage system.
None of YEAP et al., Balinsky et al., Ganesan et al. Wisgo, and YAMAMOTO et al. discloses sending, from the electronic device, a request to an insurer system; and receiving, from the insurer system, a block value representing a block in a second blockchain.
However, KOMENDA et al. discloses sending, from the electronic device, a request to an insurer system; and receiving, from the insurer system, a block value representing a block in a blockchain. (See Fig 3; Fig. 6; paragraph [0096];  and paragraphs [0099]-[0103].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of YEAP et al., Balinsky et al., Ganesan et al., Wisgo, and YAMAMOTO et al., to incorporate with the teachings of KOMENDA et al., and to send a request to an insurer blockchain system, receive the block value from the insurer blockchain system, and relate the value in the blockchain with the record in the registry system, so that the system can issue an insurance to the registered trade secret electronically.

Claims 4 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over YEAP et al. (US 20190280856 A1) in view of Balinsky et al. (US 20200186354 A1), and further in view of Ganesan et al. (US 2019/0073670 A1), Wisgo (US 20200195608 A1), YAMAMOTO et al. (JP 2016218554 A), and Stading et al. (US 20170365021 A1).
Claims 4 and 35:
YEAP et al. in view of Balinsky et al., Ganesan et al., Wisgo, and YAMAMOTO et al. discloses the limitations shown above.
YEAP et al. further discloses receiving an input indicating properties associated with the document, the properties including at least one of a title, a trade-secret type, or identifying information of at least one of a person or an entity; generating tag data based on at least in part on the input; and storing the tag data. (See Figs. 1-2; paragraphs [0016]-[0019], “The IP file 40 and the auxiliary information dataset 42 are preferably captured or stored on the first database module 26 and the second database module 28 respective, and may be uploaded thereto via the user computing device”; and paragraphs [0023]-[0026].)
None of YEAP et al., Balinsky et al., Ganesan et al., Wisgo, and YAMAMOTO et al. discloses receiving, at the electronic device, input data representing a search of the trade secret/digital property registry, the input data including a search term; causing, the tag data to be searched based at least in part on the search term; and generating response data indicating a result of the search of at least the tag data.
However, Stading et al. discloses receiving, at the electronic device, input data representing a search of the trade secret/digital property registry, the input data including a search term; causing, the tag data to be searched based at least in part on the search term; and generating response data indicating a result of the search of at least the tag data. (See paragraph [0006]; Figs.9-10; Figs.12-13; paragraphs [0119]-[0121], “[s]uch information may include text entered in the GUI 900 of FIG. 9 or received via an email”; and paragraphs [0133]-[0136], “[t]he data may include submitter information, date and time information, and other information.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of YEAP et al., Balinsky et al., Ganesan et al., Wisgo, and YAMAMOTO et al., to incorporate with the teachings of Stading et al., and to search the digital property and generate response data, so that the system can search one or more data sources based on the received data to identify related documents, potential collaborators, and so on.

Claims 6-9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over YEAP et al. (US 20190280856 A1) in view of Balinsky et al. (US 20200186354 A1), and further in view of Wisgo (US 20200195608 A1) and YAMAMOTO et al. (JP 2016218554 A).
Claim 6:
YEAP et al. discloses the following:
a.	one or more processors; and non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising. (Fig 1; paragraphs [0014]-[0019]; and paragraph [0021], “[t]he controller module 24 comprises a processor, a processor-readable storage medium containing one or more programming instructions relating to the IP blockchain method 100.”)
b.	receiving a document representing a digital property; receiving input indicating that the document is to be registered in a digital property registry associated with a registry system. (See Fig 1; paragraphs [0014]-[0019], “[t]he user computing device can communicate with the controller module 24 over a network…. In some implementations, a user can invoke applications available on one or more of the servers in a web browser or a mobile application running on a client [e.g., user computing device]. Each application can individually access data from one or more repository resources [e.g., the first database module 26 and the second database module 28]…. The IP file 40 and the auxiliary information dataset 42 are preferably captured or stored on the first database module 26 and the second database module 28 respective, and may be uploaded thereto via the user computing device”; Fig. 2; and paragraphs [0020]-[0021], “[i]n a step 110 of the registration process 102, the IP file 40 and the associated auxiliary information dataset 42 to be processed are obtained from the first database module 26 and the second database module 28 respectively. Preferably, the IP file 40 contains matter relating to at least one of patents, registered designs, trademarks, copyrights, trade secrets, know-how, chemical compositions and recipes, plant breed dataset, electronic masks, data listing, images, operating manuals, legal documentation, and the like registered IP, registrable IP and documented intellectual assets.” These citations indicate that the user computing device obtains the IP file and uploads the IP file to a database for registering with the registry system.)
c.	generating, based on in part on obtaining the input, a document obfuscation value representing the document. (See Fig. 2 and paragraph [0022], “the IP file 40 is processed with a hash function to obtain an IP digest 48. The IP digest 48 can be computed using a suitable hash function such as but not limited to SHA1, SHA256, SHA3, BLAKE and BCRYPT.”)
d.	sending, to the registry system, a request to register the digital property in association with the digital property registry. (See Figs. 1-2 and paragraph [0029], “[a] user of the IP blockchain system 20 seeking to register the IP file 40 therewith may be prompted to store the IP file 40 with the IP repository 56 of the IP blockchain system 20. If the user decides to store the IP file 40 on the IP repository 56, the IP file 40 is encrypted to obtain an encrypted IP file 59 in a step 134 prior to storing the encrypted IP file 59 on the IP repository 56 in a step 136.”)
		YEAP et al. does not explicitly disclose the following:
generating, based at least in part on receiving the input, a document obfuscation value representing the document;
storing security rules associated with a firewall of the electronic device;
sending, to the registry system, the document obfuscation value to register the digital property in association with the digital property registry, wherein sending the document obfuscation value and the request is performed via the firewall and based at least in part on the security rules allowing the transmission of the document obfuscation value and the request to the registry system;
receiving, from the registry system, confirmation data indicating that: the digital property has been registered in association with the digital property registry; and the digital property has be associated with a block value representing a block in a blockchain associated with a distributed-ledger system,  wherein receiving the confirmation data is performed via the firewall and based at least in part on the security rules allowing the receipt of the confirmation data from the registry system; and 
causing display, based at least in part on the confirmation data, of a user interface that displays an indication that (1) the digital property has been registered in association with the digital property registry and (2) the digital property has been associated with the block value.
Balinsky et al. discloses the following:
a.	generating, based at least in part on receiving the input, a document obfuscation value representing the document; sending, to the registry system, the document obfuscation value to register the digital property in association with the digital property registry. (Figs. 1-2; paragraphs [0013]-[0016]; and paragraph [0028], “Thus, in some examples, the user may effectively create the hashed structure themselves and store the hashed structure by providing the hashed structure to the notary service. This may allow the user to protect a design without having to provide the design or an accessible version to another entity [e.g., the notary service]. In the event of a dispute involving the design in this example, a time stamp associated with the hashed structure provided by the user and stored in a data store and/or block chain by the notary, in combination with data provided by the user, may serve to authenticate origination of the design.”)
b.	receiving, from the registry system, confirmation data indicating that: the digital property has been registered in association with the digital property registry; and the digital property has be associated with a block value representing a block in a blockchain associated with a distributed-ledger system. (See paragraph [0021]; paragraphs [0026]-[0028], “[o]nce data has been stored in blockchain 140 or in a data store, the notary service may provide confirmation data to the original user. The confirmation information may be used by the user both to ensure that the storage process completed properly, and to retrieve the information in the future. In some examples, the confirmation data may include a hash of the composition file. The hash of the composition file may be compared by the user to a hash of the composition file calculated by the user. If there is a mismatch, this may indicate corruption of the composition file during transmission of the composition file to the notary service. In other examples, the confirmation may also include, the secure time stamp, a position in a block chain, and so forth. The confirmation information may also include, for example, a hash of composition file 110, other information stored in the blockchain, a signature of the notary service, and so forth…. In the event of a dispute involving the design in this example, a time stamp associated with the hashed structure provided by the user and stored in a data store and/or block chain by the notary, in combination with data provided by the user, may serve to authenticate origination of the design”; Fig. 3; and paragraphs [0037]-[0041].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify YEAP et al., to incorporate with the teachings of Balinsky et al., and to generate the document obfuscation value through the user device and provide the registration confirmation to the user device, so that generating the document obfuscation on the user device may allow the user to protect a design without having to provide the design or an accessible version to another entity, and that the confirmation information may be used by the user both to ensure that the storage process is completed properly, and to retrieve the information in the future.
The combination of YEAP et al. and Balinsky et al. discloses the claimed invention but does not explicitly disclose the following:
 storing security rules associated with a firewall of the electronic device;
wherein sending the document obfuscation value and the request is performed via the firewall and based at least in part on the security rules allowing the transmission of the document obfuscation value and the request to the registry system;
wherein receiving the confirmation data is performed via the firewall and based at least in part on the security rules allowing the receipt of the confirmation data from the registry system; and 
causing display, based at least in part on the confirmation data, of a user interface that displays an indication that (1) the digital property has been registered in association with the digital property registry and (2) the digital property has been associated with the block value.
Wisgo discloses the following:
a.	storing security rules associated with a firewall of the electronic device. (See paragraphs [0027]-[0029], “[i]n embodiments, the firewall logic can be generated having a plurality of firewall rules corresponding to a VPN or network environment. The firewall logic can be injected into or otherwise provided to an application [e.g., mobile application] by a firewall manager of a management server. A client device can download or be provided the application having the firewall logic.”)
b.	wherein sending the document obfuscation value and the request is performed via the firewall and based at least in part on the security rules allowing the transmission of the document obfuscation value and the request to the registry system, and wherein receiving the confirmation data is performed via the firewall and based at least in part on the security rules allowing the receipt of the confirmation data from the registry system. (See paragraph [0035], “[i]n some embodiments, the firewall filters 218 can inspect or examine properties of data [e.g., header packets, portions of a packet] using one or more firewall rules 216 to determine whether to allow or block the corresponding data from being received at or transmitted by an application 204 executing on a device 202”; paragraphs [0049]-[0052]; paragraphs [0062]-[0064], “[i]n some embodiments, the firewall logic 208 can use the firewall rule 216 to identify a firewall action 220 including instructions to allow or permit the network traffic or data to be transmitted by or received at the application 204 executing on the device 202. In some embodiments, the firewall logic 208 can assign a level of access to network traffic or data corresponding to an API 234, application 204 or server 230 using the firewall policies…. For example, the firewall logic 208 can allow or enable the application 204 to receive data or transmit data to an API 234, an IP address [or group of IP addresses], a domain name or a server 230 based in part on the firewall rules 216 or a level of access assigned.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of YEAP et al., and Balinsky et al., to incorporate with the teachings of Wisgo, and to store and apply security rules associated with the firewall on the electronic device, so that the firewall logic can apply firewall rules and actions at the application itself to identify malicious or harmful activities at the application and independent of a network device or a special firewall application set up on the client device executing the application. Thus, the firewall logic can provide firewall functionality for a mobile application executing on a mobile device independent of a network device or a special firewall application.
The combination of YEAP et al., Balinsky et al., and Wisgo discloses the claimed invention but does not explicitly disclose causing display, based at least in part on the confirmation data, of a user interface that displays an indication that (1) the digital property has been registered in association with the digital property registry and (2) the digital property has been associated with the block value.
YAMAMOTO et al. discloses causing display, based at least in part on the confirmation data, of a user interface that displays an indication that (1) the digital property has been registered in association with the digital property registry and (2) the digital property has been associated with the registration value. (See page 7, “[i]n addition to the storage ID, the storage certificate includes a time stamp token stored in the storage server 3 and may include a storage date and time. Instead of the storage certificate column, only the storage ID may be registered. In the remarks column 74, remarks are input as necessary. In the search information column 75, information that is a key for searching is appropriately input. When the registration button 76 in FIG. 7 is pressed, the time stamp management system performs registration processing corresponding to the type of the input target file, records it in the data storage unit, and also displays the registration result as shown in FIG. Is displayed on the screen. The registration number shown in FIG. 8 is uniquely assigned when target data is registered in this system, and is a number for specifying and managing the target data. The storage ID issued when a storage request is made to the storage server 3 may be displayed on the registration result display screen shown in FIG. 8 together with the registration number.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of YEAP et al., Balinsky et al., and Wisgo, to incorporate with the teachings of YAMAMOTO et al., and to display the registration confirmation on the display with associated registration data, so that the user can be notified of the registration result directly after registration is completed successfully.
Claim 6 recites “confirmation data indicating that: the digital property has been registered in association with the digital property registry; and the digital property has be associated with a block value representing a block in a blockchain associated with a distributed-ledger system.” This recites the intended use of the confirmation data. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP § 2103 I C).

Claim 7:
YEAP et al. in view of Balinsky et al., Wisgo, and YAMAMOTO et al. discloses the limitations shown above.
Balinsky et al. further discloses identifying a first portion of the document and a second portion of the document; generating a second document obfuscation value representing the first portion of the document; generating a third document obfuscation value representing the second portion of the document; and wherein generating the first document obfuscation value comprises generating the first document obfuscation value based at least in part on the second document obfuscation value and the third document obfuscation value. (See paragraphs [0017]-[0020].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify YEAP et al., to incorporate with the teachings of Balinsky et al., and to generate the document obfuscation value with different portions of the document, so that the sub-level design may be authenticated to a time that is stored in association with the hash of root.

Claim 8:
YEAP et al. in view of Balinsky et al., Wisgo, and YAMAMOTO et al. discloses the limitations shown above.
YEAP et al. discloses wherein the block comprises a first block, the blockchain comprises a first blockchain, the block value comprises a first block value, the distributed-ledger system comprises a first distributed-ledger system. (See Figs. 1-2; paragraphs [0016]-[0019]; and paragraphs [0022]-[0023]). YEAP et al. further discloses wherein the system comprising one or more servers and/or multiple computer systems. (See paragraphs [0014]-[0016].) 
 Balinsky et al. discloses the block value comprises a first block value, requesting, prior to receiving the confirmation data, that the digital property be registered in association with a […] distributed-ledger system, and wherein the confirmation data indicates that the digital property has been associated with a […] block value representing a […] block in a […] blockchain associated with a […] distributed-ledger system. (See paragraph [0021]; paragraphs [0026]-[0028]; Fig. 3; and paragraphs [0037]-[0041].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify YEAP et al., to incorporate with the teachings of Balinsky et al., and to provide the registration confirmation to the user device, so that the confirmation information may be used by the user both to ensure that the storage process is completed properly and to retrieve the information in the future.
Claim 8 recites a second block value; and a second block in a second blockchain associated with a second distributed-ledger system. Although YEAP et al. and Balinsky et al. do not disclose a second block value, and a second block in a second blockchain associated with a second distributed-ledger system, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) See MPEP 2144.04 VI B.
Claim 8 recites “wherein the confirmation data indicates that the digital property has been associated with a second block value representing a second block in a second blockchain associated with a second distributed-ledger system.” This recites the intended use of the confirmation data. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP § 2103 I C).

Claim 9:
YEAP et al. in view of Balinsky et al., Wisgo, and YAMAMOTO et al. discloses the limitations shown above.
YEAP et al. discloses generating, based at in part on receiving the input, a […] document obfuscation value representing the document, the […] document obfuscation value generated utilizing a […] hash-value generator, and hash can be generated via different hash functions. (See paragraph [0019] and paragraph [0022]). YEAP et al. further discloses wherein the system comprising one or more servers and/or multiple computer systems. (See paragraphs [0014]-[0016].) 
 Balinsky et al. discloses sending the […] document obfuscation value to the registry system (see Figs. 1-2; paragraphs [0013]-[0016]; and paragraph [0028]), and wherein the confirmation data indicates that the digital property has been associated with a […] block value associated with the […] document obfuscation value, the […] block value representing a […]  block in a […]  blockchain associated with a […] distributed-ledger system (see paragraph [0021]; paragraphs [0026]-[0028]; Fig. 3; and paragraphs [0037]-[0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify YEAP et al., to incorporate with the teachings of Balinsky et al., and to send the document obfuscation value to the registry system and provide the registration confirmation to the user device, so that the document obfuscation on the user device may allow the user to protect a design without having to provide the design or an accessible version to another entity, and that the confirmation information may be used by the user both to ensure that the storage process is completed properly and to retrieve the information in the future.
Claim 9 recites a second document obfuscation value which generated by a second hash-value generator; a second block value; and a second block in a second blockchain associated with a second distributed-ledger system. Although YEAP et al. and Balinsky et al. do not disclose a second document obfuscation value, a second hash-value generator, a second block value, and a second block in a second blockchain associated with a second distributed-ledger system, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) See MPEP 2144.04 VI B.
Claim 9 recites “wherein the confirmation data indicates that the digital property has been associated with a block value associated with the document obfuscation value, the block value representing a block in a blockchain associated with a sistributed-ledger system.” This recites the intended use of the confirmation data. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP § 2103 I C).

Claim 11:
YEAP et al. in view of Balinsky et al., Wisgo, and YAMAMOTO et al. discloses the limitations shown above.
YEAP et al. discloses identifying fields of the document, individual ones of the fields being associated with a field type; identifying a field value associated with the individual ones of the fields: and generating tag data associated with the document, the tag data generated based at least in part on the field type and the field value for the individual ones of the fields. (See Figs. 1-2; paragraphs [0016]-[0019], “The IP file 40 and the auxiliary information dataset 42 are preferably captured or stored on the first database module 26 and the second database module 28 respective, and may be uploaded thereto via the user computing device”; and paragraphs [0023]-[0026].)

Claim 13:
YEAP et al. in view of Balinsky et al., Wisgo, and YAMAMOTO et al. discloses the limitations shown above.
YEAP et al. further discloses wherein the document comprises a first document, the document obfuscation value comprises a first document obfuscation value, and the operations further comprise: receiving input data requesting verification that a second document corresponds to the first document; generating, based at least in part on the second document, a second document obfuscation value corresponding to the second document; determining that the first document obfuscation value corresponds to the second document obfuscation value; and determining that the second document corresponds to the first document based at least in part on the first document obfuscation value corresponding to the second document obfuscation value. (See Fig. 5 and paragraph [0034].)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over YEAP et al. (US 20190280856 A1) in view of Balinsky et al. (US 20200186354 A1), and further in view of Wisgo (US 20200195608 A1), YAMAMOTO et al. (JP 2016218554 A), and Stading et al. (US 20170365021 A1).
Claim 10:
YEAP et al. in view of Balinsky et al., Wisgo, and YAMAMOTO et al. discloses the limitations shown above.
YEAP et al. further discloses receiving second input indicating at least one of a title associated with the document, a trade-secret type associated with the document, or identifying information of at least one of a person or an entity associated with the document; generating tag data based at least in part on the second input; storing the tag data. (See Figs. 1-2; paragraphs [0016]-[0019], “The IP file 40 and the auxiliary information dataset 42 are preferably captured or stored on the first database module 26 and the second database module 28 respective, and may be uploaded thereto via the user computing device”; and paragraphs [0023]-[0026].)
None of YEAP et al., Balinsky et al., Wisgo, and YAMAMOTO et al. discloses receiving third input requesting a search of the digital property registry, the third input including a search term; causing the tag data to be searched based at least in part on the search term; and generating response data indicating a result of the search of at least the tag data.
However, Stading et al. discloses receiving third input requesting a search of the digital property registry, the third input including a search term; causing the tag data to be searched based at least in part on the search term; and generating response data indicating a result of the search of at least the tag data. (See paragraph [0006]; Figs.9-10; Figs. 12-13; paragraphs [0119]-[0121], “[s]uch information may include text entered in the GUI 900 of FIG. 9 or received via an email”; and paragraphs [0133]-[0136], “[t]he data may include submitter information, date and time information, and other information.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of YEAP et al., Balinsky et al., Wisgo, and YAMAMOTO et al., to incorporate with the teachings of Stading et al., and to search the digital property and generate response data, so that the system can search one or more data sources based on the received data to identify related documents, potential collaborators, and so on.

Conclusion
The prior art, made of record and not relied upon, is considered pertinent to the applicant’s disclosure.
LEE et al. (US 20190354967 A1) discloses a method and a system for managing subject data on a blockchain.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING, whose telephone number is (571)270-3605. The examiner can normally be reached on 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, an applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached at 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.D./Examiner, Art Unit 3685                      

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685